i
Case 1:20-cv-00651-GLS-DJS Document 72 Filed 10/15/20 Page 1of 3

{

LO-f£3-- 3:03:0
ollem Listas

Ve: Hororable Lary be Lhaypr,

i On 6-26-2020, Gore ablal am KEV. S00s ST AC., V,
Awahiz ELD Cn PO guid ney): (GLE /DIS) Lat all

pend. ‘he adil. all hei

a tne a ee we

mg [CuLes ent heasing adhd, <0 7

 

 

pine

[or tv Clarafecalidh aA piotEd, atitie me

ee iy < LOY.S MabdOnd.
aclatledl ox cpeladed. tr panei ad

| aN Wy cratina Fas
LO: bp 8.38

Wapanock, LY. [LYSE ~O228
eee

 
Case 1:20-cv-00651-GLS-DJS Document 72 Filed 10/15/20 Page 2 of 3

/0~(L-2626

| [ot A. Meteo WIb A205
| [0 f30—f) 33¥
Wapanithe, NY. SASS ~03 35

 
Case 1:20-cv-00651-GLS-DJS Document 72 Filed 10/15/20 Page 3 of 3

  
    

EASTERN NY CORRECTIONAL FACILITY —— NEOPOST

BOX 338 10/13/2020. q

NAPANOCH, NEW YORK 12458-0338 SG US POSTAGER §
:

name: “478K L, GRryweo_ DIN: G6fi 2050 ,

 

owed (holy OS. Outhouse
44S (Soabasal
Ahbawy , red) Yok J/2107 ~2
LEGAL [MAIL

oo imeovezses coz Lief] fygeferdy hdfdfindss pel yyege flapped pg ghey

4s
